Citation Nr: 0408859	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  03-09 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for blindness in the left eye due to a procedure 
performed at a VA medical center.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from October 1942 to December 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim for § 1151 
compensation for blindness in his left eye, which he alleges 
is due to a procedure performed at a VA medical center 
(VAMC).


FINDING OF FACT

The veteran's allegation that blindness in his left eye was 
caused by a laser procedure performed by an unsupervised VA 
intern is unsubstantiated; the only evidence of this is his 
own statement.


CONCLUSION OF LAW

The veteran does not have additional disability, including 
blindness in his left eye, as a result of VA medical care, 
treatment, or examination.  38 U.S.C.A. §§ 1151, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.358, 3.800 
(2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204, effective October 1, 1997.  
The veteran's claim was filed after October 1, 1997.  
Therefore, the amended law is applicable to his claim.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997).

Under the amended law, compensation is awarded for a 
"qualifying additional disability" in the same manner as if 
such a disability were service-connected.  A disability is 
considered a qualifying additional disability if it was not 
the result of the veteran's willful misconduct; the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary; and the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1) 
(2003).  Compensation will not be payable for the continuance 
or natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2) (2003).

In the present case, the veteran alleges he became blind in 
his left eye as a result of cataract surgery at the VAMC in 
Richmond, Virginia.  In his January 2001 statement in support 
of claim (VA Form 21-4138), he said the surgery took place in 
1998 or 1999.  But in his August 2002 statement in support, 
he indicated the eye injury for which he is claiming 
compensation occurred in 1996 or 1997.  He also clarified the 
circumstances surrounding the claimed injury.  He noted that 
he did not have surgery on his left eye, per se; rather, an 
intern performed a "dry laser procedure" on him without a 
doctor present.  This procedure reportedly was performed due 
to bleeding behind his eye.  The procedure burned his eye.  
Later that day, a doctor administered a solution in his left 
eye, and performed the dry laser procedure again, but it was 
too late, as the damage to his eye already had been done.  He 
added that he did not know the name of the doctor who had 
performed the procedure, or the exact date on which it 
occurred, but that this information would be in his VAMC 
records.

In his substantive appeal (VA Form 9), the veteran reiterated 
his claim that the dry laser procedure - as opposed to his 
glaucoma - caused his blindness.  He added that he believed 
the VAMC records had been tampered with, but that he had no 
proof of this except the damage that had been done to his 
left eye.

In response to a request from the RO, relayed through the 
Richmond VAMC, the Chairman of the Virginia Commonwealth 
University's Department of Ophthalmology reviewed the 
veteran's medical records in connection with his claim that 
his blindness was caused by the procedure in question.  And 
in an August 2001 letter, the doctor wrote:  "[I]n my 
opinion this is a frivolous case.  There is no documentation 
of surgery ever being performed on the eye that the patient 
is claiming to have problems with (left eye)."

A review of the Richmond VAMC treatment records indicates the 
veteran was twice scheduled and prepared for enucleation 
surgery on his left eye, in May 2000 and July 2000.  The 
surgery was canceled both times, in May 2000 because of 
high blood pressure and in July 2000 because the pain was not 
as severe.

The Richmond VAMC records also include an August 1987 
ophthalmology clinic report showing branch retinal vein 
occlusion in the left eye.  Subsequent reports also indicate 
primary open angle glaucoma.  A July 2000 progress note 
states:  "[B]lind painful left eye from neovascular glaucoma 
as a result of a central retinal vein occlusion in 1999."

There is nothing in the treatment records reflecting a dry 
laser procedure during the various time periods indicated by 
the veteran - 1996 through 1999 - or otherwise.  There is a 
May 2000 entry in the treatment records entitled, "Medicine 
Inpatient Note/Student," which recounts the veteran's report 
of sharp left eye pain that began 6 months previously, 
"immediately after receiving laser treatment to stop 
hemorrhage in left eye."  There is also a reference in the 
September 2001 discharge summary listing "laser cataract 
surgery" under "Past Surgical History."

In order to show that his blindness is a "qualifying 
additional disability" under 38 U.S.C.A. § 1151 (West 2002), 
the veteran must show that his disability was "caused by" 
VA's hospital care, medical or surgical treatment, or 
examination.  He has failed to do so in this case.  His claim 
that a dry laser procedure caused his blindness is 
unsubstantiated by any evidence other than his own statements 
and assertions based upon them.  The only references in the 
medical records to a laser procedure performed on his eye are 
those that repeat his own recollection of such a procedure.  
The Board is not bound to accept medical opinions that are 
based on a history supplied by him where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Similarly, the Board need not in this case accept a 
medical notation that a procedure was performed when that 
notation is based on a history supplied by him that is 
unsupported by the evidence.

Significantly, the numerous medical records do not contain a 
single objective indication that the laser procedure 
allegedly performed on the veteran's left eye even took 
place.  This conclusion was supported by the Chairman of 
Virginia Commonwealth University's Department of 
Ophthalmology after reviewing the VAMC records.  Moreover, 
these records were compiled and produced by the Richmond 
VAMC, and the law presumes the regularity of public 
administrative processes in the absence of clear evidence to 
the contrary.  See, e.g., Leonard v. Brown, 10 Vet. App. 315, 
316 (1997); YT v. Brown, 9 Vet. App. 195, 199 (1996); Ashley 
v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  The veteran 
therefore has the burden of providing evidence that a laser 
procedure was performed on his eye and was omitted from the 
comprehensive records of the Richmond VAMC.  He has failed to 
meet this burden and, indeed, admitted in his Form 9 that he 
had no such evidence, other than his unsubstantiated 
allegation that the VAMC records had been tampered with.  His 
claim must therefore be denied because the preponderance of 
the evidence is unfavorable, meaning he is not entitled to 
the benefit of the doubt.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2003); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the veteran 
had filed his claim in September 2000.  But the VCAA applies 
to claims, as here, filed prior to its November 9, 2000 
effective date if VA had not decided the claim before that 
date.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 
(Nov. 19, 2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001)) (VA will apply VCAA implementing regulations to any 
claim filed before November 9, 2000 but not decided by VA as 
of that date).  VA had not "decided" the veteran's claim 
prior to November 9, 2000 because the RO had yet to issue its 
February 2003 statement of the case (SOC).  See VAOPGCPREC 7-
2003, 2003 VAOPGCPREC LEXIS at *31 (VA had authority to, and 
did, provide that VCAA requirements apply to claims at all 
stages of VA proceedings, up to and including those pending 
before the Board).  See also Bernklau v. Principi, 291 F.3d 
795, 806 (Fed. Cir. 2002) (distinguishing between VCAA 
application to claims pending before RO or Board, and those 
on appeal before a Court).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 11 (Jan. 13, 2004), the U.S. Court of 
Appeals for Veterans Claims (Court) revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that VCAA notice must be provided to a 
claimant before an initial unfavorable decision by the agency 
of original jurisdiction (AOJ, i.e., RO) on the claim.  Id. 
at *24 - *29.  The Court also reiterated the required content 
of such notice, specifying that, in addition to the 
requirements listed in Charles and Quartuccio, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  Id. at 
*30 (quoting 38 C.F.R. § 3.159(b)(1) (2003)).

In assessing VA's compliance with the VCAA, the rule of 
prejudicial error must be taken into account.  See Pelegrini, 
at *28-*29 (noting VA failure to demonstrate that lack of 
pre-AOJ decision notice was not prejudicial to the 
appellant); Cf. 38 C.F.R. § 20.1102 (2003) (error or defect 
in decision by Board "which does not affect the merits of 
the issue or substantive right of the appellant will be 
considered harmless and not a basis for vacating or reversing 
such decision"); Conway v. Principi, No. 03-7072, 2004 U.S. 
App. LEXIS 115, *9 - *13 (Jan. 7, 2004) (requiring Court to 
take due account of the rule of prejudicial error).

In this case, after deferring its rating decision in October 
2000 in order to inform the veteran of the evidence needed to 
support his claim and to request his Richmond VAMC treatment 
records, the RO sent a December 2000 letter to the veteran, 
3 months after he had filed his claim and 2 months after the 
VCAA took effect.  Although the letter did not expressly 
mention the VCAA, it nonetheless asked him to submit evidence 
showing the existence of loss of sight (i.e., blindness) in 
his left eye due to the procedure at issue.  The letter also 
told him that the best evidence would be records from 
treating physicians showing the dates of examination or 
treatment, findings, and diagnoses.  As well, the letter 
indicated that VA had requested his treatment records from 
the Richmond VAMC.  In his January 2001 response to this 
letter, he indicated the Richmond VAMC would have records of 
the procedure he alleged caused the blindness in his left eye 
and all of the follow-up care he had received.  He concluded 
by stating that he had no local doctor and asked the RO to 
obtain all of his records from the Richmond VAMC.  And the RO 
indeed did obtain all of his treatment records from the 
Richmond VAMC, including records from 1985 through 2001.  In 
addition, the RO's February 2003 statement of the case (SOC) 
included the text of the VCAA implementing regulation 
38 C.F.R. § 3.159 (2003).

Thus, the RO's December 2000 letter and February 2003 SOC 
informed the veteran of the evidence and information 
necessary to substantiate his claim, the evidence and 
information that he should submit personally, and the 
assistance that VA would provide in obtaining evidence and 
information in support of his claim, if identified.  He also 
was advised of the various kinds of evidence that he could 
submit in support of his claim.  Therefore, the Board is 
satisfied the RO has complied with the preliminary 
notification requirements of the VCAA and the implementing 
regulations.  Quartuccio, 16 Vet. App. at 187; Cf. Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).

Moreover, the December 2000 letter and February 2003 SOC were 
sufficient to comply with the Court's directives in Pelegrini 
as to both the content and timing of the VCAA notice to be 
provided the veteran.  The December 2000 letter preceded the 
initial unfavorable AOJ decision on the claim and was sent 
about a month after the VCAA took effect.  Indeed, the RO 
deferred its rating decision in October 2000 to inform him of 
the evidence needed to support his claim and to request his 
Richmond VAMC records.  Moreover, the December 2000 letter 
provided the information specified by Quartuccio and, in its 
comprehensive and case specific listing of the types of 
evidence the veteran could provide, met Pelegrini's directive 
to tell him to "give us everything you've got pertaining to 
your claim," even though the letter did not use such exact 
language.  See Pelegrini, 2004 U.S. App. Vet. Claims LEXIS at 
*30.  

Also bear in mind the veteran, himself, indicated the only 
records relevant to his claim were those at the Richmond 
VAMC, and the RO obtained all of these records.  Obviously 
then, where no additional records even exists, none can or 
need be obtained.  The RO thus complied with the VCAA's 
preliminary duty to assist provisions and their implementing 
regulations.

In any event, any deficiency in the RO's compliance with its 
duties to notify and assist the veteran is non-prejudicial in 
the circumstances of this case.  This is because all relevant 
evidence has been obtained and there is no reasonable 
possibility that further development of the claim by VA would 
substantiate his claim, as he readily admits there is no 
evidence of the alleged procedure performed on his eye.  See 
also 38 C.F.R. § 3.159(d) (2003) ("Circumstances in which VA 
will refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to:  (1) The 
claimant's ineligibility for the benefit sought because 
of...lack of legal eligibility;...(3) An application requesting a 
benefit to which the claimant is not entitled as a matter of 
law").  Consequently, the Board finds that, in this 
particular situation, any additional development or 
notification would serve no useful purpose.  See Valiao, 17 
Vet. App. at 232 ("Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision"); Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (when there is extensive factual 
development in a case, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).



Thus, the Board concludes that the requirements as to the 
content and timing of VCAA notification and the duty to 
assist as contemplated by applicable provisions has been 
satisfied with respect to the veteran's claim on appeal.


ORDER

The claim for § 1151 compensation for blindness in the left 
eye, allegedly the result of a dry laser procedure performed 
at a VAMC, is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



